DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority

    PNG
    media_image1.png
    174
    552
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. 
Drawings
The substitute drawing figure filed on 03/29/2021 is accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


    PNG
    media_image2.png
    266
    101
    media_image2.png
    Greyscale
Regarding claim 1 as to the phrase “[paddle-less pins] configured to polish a plurality of coffee particles of the ground coffee within the elongated chamber when the plurality of densifier members are rotated by the shaft through the ground coffee within the chamber” this phrase has not pointed out the further structure of the “pins” thereby has not invoked further structural geometry of the pins to produce the functional effect to “polish”. A “paddle-less pin” structure is not a generic place holder. Issues to paddle-less pins being structurally capable and sufficient to polish coffee is directed to an intended use of the structural pin(s).

    PNG
    media_image3.png
    1053
    1362
    media_image3.png
    Greyscale
The term pin is read as referring to a thin structure. This pin (thin structure) is does not have a paddle. 
The geometrical reference of “pin rows” is read corresponding to the instant specification and drawings.  Although the perpendicular angle has not been identified and labeled within the drawings the orientation has been read in light of the specification text and drawing example.
Issues to the “coffee” in relation to a “coffee grinder” and “coffee densifier” is directed to the intended use and does not structurally define the grinder or densifier physically and is merely information to the intended product/ingredient usable with the grinder or densifier.


Claim Rejections - 35 USC § 103







The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-8  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AUSTIN (4061316) in view of DERBY (US 5538053) and CAMPBELL (US 5607235).
In summary, AUSTIN discloses all of the recited subject matter as recited In the claims whereby in view of  the reference to DERBY would have been obvious to provide a discharge door at the outlet, and in view of CAMBELL would have been obvious to modify and provide the pin configuration location in the four pin row and 90 degree configuration as recited in the claim(s).
In particular as to at least regarding claim 1, The AUSTIN reference shows a compaction densifier pelleting apparatus being a densifier (capable to operate to compact upon coffee material or any material  in to densify such as to a pellet product), comprising: 
	an elongated chamber configured to receive (any material including a functional ground coffee ingredient), the chamber having an inlet (6, fig 1) and 
	a curved interior wall section (see the cylindrical interior wall of the chamber)
	 a discharge opening, (9) the discharge opening structurally capable of being closed by a discharge door if so provided,
	the inlet (structurally capable for receiving the ground coffee or any other material as a desired functional operation; 
	a densifier motor (M); 
shaft (11) driven to rotate by the densifier motor and extending along a longitudinal length of the chamber; 

    PNG
    media_image4.png
    389
    705
    media_image4.png
    Greyscale

	a plurality of paddle-less pins (33) fixed to the shaft and (capable as) configured to polish a plurality of coffee particles of the ground coffee within the elongated chamber when the plurality of densifier members are rotated by the shaft through the ground coffee within the chamber; 

The AUSTIN reference discloses all of the recited subject matter in the claim(s) however is silent as to 
1) silent as to having a discharge door at the outlet (9), and
2) silent as to a particular arrangement of the pins (33), in namely, whereby the plurality of paddle-less pins are arranged about the shaft in four pin rows, each pin row of the four pin rows comprising at least two pins of the plurality of paddle-less pins, each pin row is oriented ninety degrees from adjacent pin rows in each direction about the shaft so that each pin row is either perpendicular to 

As to the later issue of the pin configuration, The CAMBELL reference teaches that a pin shaft processing section with inlet and outlet and rotating shaft may have (see figures 12, 14-15 reproduced)
	a plurality of paddle-less pins (10) fixed to the shaft and configured to (to be capable to operate and function to) polish a plurality of coffee particles of the ground coffee within the elongated chamber when the plurality of paddle-less pins are rotated by the shaft through the ground coffee within the chamber, the plurality of paddle-less pins are arranged about the shaft in four pin rows (i.e. along the length axis of the shaft at a row along 12 O’clock, 3 O’clock, 6 O’clock, 9 O’clock about the shaft axis see figure 15 and figure 12), 
	each pin row of the four pin rows comprising at least two pins of the plurality of paddle-less pins, each pin row is oriented ninety degrees from adjacent pin rows in each direction about the shaft so that each pin row is either perpendicular to or co-planer with every other pin row (e.g. at the 6 to 12 O’clock position being 90 degrees from the 3-9 O’clock positions, compare figures 12, 14, 15), 	
	the pins of each pin row are longitudinally offset from the pins in each immediately adjacent pin row in each direction about the shaft (see figure 12, 14); and, 
	each paddle-less pin of each pin row of the four pin rows is linearly aligned through a transverse width of the shaft (36) with a paddle-less pin of an opposite co-planer pin row of the four pin rows.  

    PNG
    media_image5.png
    747
    867
    media_image5.png
    Greyscale

	In view of the teaching of the arrangement of CAMBELL that paddleless pins may be placed in a row and 90 degree and offset positioning to provide a combined mixing and transport from an inlet to an outlet, it would have been obvious to modify the paddleless pins of AUSTIN to the arrangement of CAMPBELL’s shown pins may have a further advantageous arrangement to further an additional effect the shown CAMBELL pins also providing a mixing and transport provided to the outlet opening.





    PNG
    media_image6.png
    550
    738
    media_image6.png
    Greyscale
Regarding the issue of having a discharge door at the outlet opening,  numerous examples of the prior art such as DERBY AND RALICKI  has established prior art knowledge to the provision of a door at the outlet. This is very old knowledge and well known within the art of densifiers and pellet densifying machines to provide in combination at the outlet of the device to have the provision of an actuated valve, door, or  gate located at the outlet of the conveying housing for selective dispensing or to achieve a greater compaction of the density of the product leaving the outlet of the device.   
Such common known usage of doors at the end of an outlet is shown by the numerous examples of the prior art such as DERBY (and/or previously cited RALICKI) .  DERBY (US 5538053) shows a gate 26 and actuator 28 and another previously discussed example is RALICKI (US 7028610), gate 60 

    PNG
    media_image7.png
    636
    814
    media_image7.png
    Greyscale

 In view of the art of densifier outlet devices within the art of densifying and compaction devices having a helix conveyor shaft to move material to an outlet of the housing, it is found to be known to the provision of the combination of an outlet having a discharge door for the selective operation to allow a selective discharge of product when appropriate within the densifying process. Accordingly, it would have been obvious in view of DERBY (and in the same manner as prior art to RALICKI) to provide of the primary reference with a controlled discharge door so that the material may be held within the housing 

Regarding claim 2, note the AUSTIN shows a chamber cover (e.g. housing walls), the “cover” comprises a semicircular cover bottom (bottom semi-circular housing wall), a distal end of the pins of at least one pin row of the four pin rows are adjacent to the cover bottom (i.e. the semi-circular bottom wall of the housing).


    PNG
    media_image8.png
    671
    756
    media_image8.png
    Greyscale
Regarding claim 5  as to the pins bet attached by threaded pin studs. The CAMPBELL reference teaches a rotating shaft (38, fig 15) with pin-like tools (10) whereby the pins (10) are attached by threaded pin studs (50, fig 9) extending from the shaft, each of the plurality of  pins comprises a proximal end threaded hollow opening, the proximal end threaded hallow opening of each pin mates with a corresponding threaded pin stud (50).  This allows the use of cross sectional shaped tool pins (10) and CAMPBELL to a manner of attachment of tool pins to a rotating shaft processor, it would have been obvious to one of ordinary skill in the art to modify the AUSTIN pins to be attached by the use of threads and pin studs and receiving thread holes so that the pins may be more easily attached, oriented, and assembled and replaced of so desired when the pins  attached to the proper orientation during the construction of making of the rotating shaft with pins to be placed within the device for rotation. 


Regarding claim 6, note in AUSTIN, the chamber comprises a receiving portion and a densifier portion, the paddle-less pins are located along the shaft in the densifier portion, a spiral auger (41) is attached to the shaft in the receiving portion and configured to move coffee toward the pins i (17) n the densifier portion when the spiral auger is turned by the shaft (11). 

Regarding claim 7, as to the spacing of each paddle-less pin in each pin row is spaced about 0.8 inches apart from immediately adjacent paddle-less pins in the same pin row, the AUSTIN reference shows pins which are spaced.  Absent any unexpected result or criticality of the pin distances, such a change in the spacing perimeter would have been an obvious choice of mechanical expedience to one of ordinary skill in the art or conveyor pin shaft construction whereby the closer or farther the pins are to one another provides a greater or less coverage of spacing and rotational area of sweep to work materials through the cross section of the housing of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8 as to the shape of the pin wherein each pin comprises a pin shaft, a base, and a terminating end opposite the base, the pin shaft has a uniform cross-section along its length from the base to the terminating end, the prior art shows a “pin” shape which is shown as having a uniform section.  Nonetheless, any change of the shape of the cross-section such a change of shape of the pin would be is nothing more than one of numerous configurations without undue experimentation to a person of ordinary skill in the art would find obvious in order to provide a more advantageous or easily constructed pin for the effective working of material since it has been held that, absent any unexpected result, a mere change in form or shape on the basis of suitability is a matter of obvious mechanical design choice. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 3-4, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AUSTIN (4061316) in view of DERBY (US 5538053) and CAMPBELL (US 5607235) as applied to the parent claim 2 above in further view of HAMILTON (US 6505550).
Regarding claims 3-4 the modified AUSTIN (4061316) in view of DERBY (US 5538053) and CAMPBELL (US 5607235).) discloses all of the recited subject matter as discussed above however is silent as to the shape of the housing chamber being a U-shaped interior wall (instant claims 3-4, and also relevant to claim 12/9 discussed in a further dependent claim rejection made to claim 9 below). The reference to HAMILTON teaches that compacting densifier (title) with a housing for a densifying a screw conveyor (4) which has a rounded bottom (18, fig 3) and U-Shaped interior wall (18). In view of the teaching of HAMILTON, it would have been obvious to modify the interior housing shape of AUSTIN to have a U-shaped interior wall and a semi-circle bottom wall to house the densifying screw conveyor or AUSTIN so that materials may more easily flow into the chamber to be processed and worked upon by the helix conveyor densifier screw.

    PNG
    media_image9.png
    364
    726
    media_image9.png
    Greyscale


Claims 9-16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AUSTIN (4061316) in view of DERBY (US 5538053) and CAMPBELL (US 5607235) as applied to claim 1-2, 5-8 above, and in further view of EPHRAIM et al (US 4786001) and HAZLE, Jr (US 2323771).
Regarding at least independent claim 9, the modified AUSTIN discloses all of the recited subject matter of the coffee densifier device as discussed above with at least claims 1-2,5-8, including the showing of the densifier assembly with chamber, rotating shaft, paddle-less pins and screw conveyor helix.  AUSTIN however is silent to the additional feed assembly to the densifier assembly in as a combination to feed and further densify/grind device that is a grinder comprising a pair of grinding rollers (absent any precision of “roller” scope of rollers is given a scope of two surfaces that rolls in rotation to produce a grinding effect, no interpretation has been given to a structural geometry of cylinders or engagement of curved planar surfaces);  a grinder drive motor configured to drive the pair of grinding rollers to rotate; a grinder inlet above the pair of grinder rollers; a grinder outlet below the pair of grinder rollers.

A search of the prior art has found that the combination provision of grinder devices in combination with a compactor is old and well known. Two different examples are shown to establish the commonly known prior art knowledge.  The examples are EPHRAIM et al (US 4786001) and HAZLE, Jr (US 2323771). 
    PNG
    media_image10.png
    1209
    1146
    media_image10.png
    Greyscale

The HAZLE, Jr teaches that coffee can be processed by using a combination of assemblies including a grinding head “A” which rolls which feed into a densifier reducing compacting rotation screw 84 with outwardly extending pin arms 87 extending from the central rotation shaft for processing the coffee for subsequent additional processing by additional assemblies.
 Similarly the EPHRIAM et al also proposes and teaches a preprocessing feed/grinder/mixer assembly in as a combination by the use of a grinder assembly (12, 14) to feed a mixer assembly having a rotating shaft (40) screw (42) with radially extending arms (68) to process coffee.

    PNG
    media_image11.png
    553
    665
    media_image11.png
    Greyscale



In view of the teachings of the prior art of EPHRAIM et al (US 4786001) and HAZLE, Jr (US 2323771) that coffee may be processed by using the combination of the assemblies of a roller grinder head to feed to a rotating shaft having a screw helix and radially extending arms for processing coffee material, it would have been obvious to further provide for the screw/pin arm densifier of AUSTIN to have a grinder head assembly with rolls so as to be able to provide a grinding of the material ingredient to be compacted/densified by the AUSTIN rotating screw and projecting pin arm processing member thereby to allow a densification of finer ingredient produced at the outlet of the AUSTIN device, thereby the AUSTIN device is capable to also work upon additional  method of processing an finer ingredient such as for use with coffee. 
Regarding claims 10 of the semi-circular chamber and u shaped bottom, see discussion of claim 2 above.
Regarding threaded pin of claim 13, see the remarks to claim 5 above
Regarding claim 14 (see discussion of the spiral auger in claim 6 above).
Regarding claims 15-16 as to the pin spacing (claim 15) and cross section shape (claim 16), see the discussion of claims 7 and 8 above.

Claims 11 -12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AUSTIN (4061316) in view of DERBY (US 5538053) and CAMPBELL (US 5607235) and EPHRAIM et al (US 4786001) and HAZLE, Jr (US 2323771) as applied to claim 9, , and in further view of HAMILTON (US 6505550).
	As to claims 11 and 12, the modified AUSTIN discloses all of the recited subject matter as discussed above, in particular AUSTIN (4061316) in view of DERBY (US 5538053) and CAMPBELL (US 5607235) and EPHRAIM et al (US 4786001) and HAZLE, Jr (US 2323771) as applied to claim 9. 
.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 03/29/2021 to the AUSTIN pin configuration have been considered but are moot because the new ground of rejection to the further prior art teaching of CAMPBELL teaching issues to pin configuration known in the prior art and applicant’s arguments does not rely on any reference applied in the prior rejection of record (CAMPBELL) for any teaching or matter specifically challenged in the argument.


































Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following previously cited reference is highlighted which shows examples known in the art of rotating shafts with pins which are axially offset row positioning and the orientation of four rows at the 0, 90, 180, 270 degree location about a shaft. 

    PNG
    media_image12.png
    553
    547
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    952
    708
    media_image13.png
    Greyscale

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774

/TONY G SOOHOO/Primary Examiner, Art Unit 1774